Citation Nr: 1106444	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  02-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to January 
1966.  

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which, in part, denied service connection for 
PTSD.  The Board returned the appeal for additional development 
in January 2007.  

In January 2010, the Board denied the Veteran's claim and he 
appealed the decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a June 2010 Joint Motion 
for Remand (Joint Motion), the Court vacated the Board's decision 
and remanded the matter for compliance with the terms of the 
Joint Motion.  

FINDING OF FACT

The Veteran has PTSD that is causally or etiologically related to 
service.  


CONCLUSION OF LAW

Post traumatic stress disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must advise that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran's claim of service connection for PTSD 
was received by VA in July 1999, prior to the enactment of VCAA, 
and he was not provided with appropriate notice concerning VA's 
duty to assist him in the development of his claim.  However, the 
Veteran was subsequently provided adequate notice, the claim was 
readjudicated and several Supplemental Statements of the Case 
were promulgated, most recently in August 2009.  Thus, the Board 
finds that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
identified by the Veteran have been obtained and associated with 
the claims file.  The Veteran was examined by VA during the 
pendency of the appeal, and testified at a hearing before the BVA 
at the RO in September 2006.  

In light of the favorable decision herein, the Board finds that 
any VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the appeal to 
the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed, in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

If the evidence establishes a veteran engaged in combat with the 
enemy and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's service, a 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, as 
evidenced by a veteran's service records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. § 3.304(f)(3) no longer requires the verification of an 
in-service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Rather, lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that: (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  The liberalizing criteria contained 
in the new § 3.304(f)(3) will be applied to PTSD service 
connection claims that are pending as of the effective date of 
the regulation (July 13, 2010) and to claims filed on or after 
this effective date.  

Factual Background & Analysis

The Veteran contends that he experienced several traumatic 
stressors during his first few months of service in Vietnam, 
including seeing the bodies of mutilated women and children of a 
Vietnamese village after it was destroyed by Vietcong the night 
before, and assisting in the retrieval of several American 
soldiers killed in a helicopter crash.  The Veteran also 
submitted numerous pictures he took while in Vietnam, including 
his base camp and a dead body which he reported was a Vietcong 
sniper.  

Initially, the Board notes that the Veteran's statements and 
testimony concerning his stressor experiences in Vietnam have 
been consistent throughout his appeal.  That is, the Veteran has 
not embellished his reported experiences or asserted that they 
occurred during combat action with the enemy.  The Veteran 
acknowledged that his primary duty assignment was that of a cook, 
but that as a Marine he was required to perform various duties, 
including unloading supplies, filling sand bags and guard duty.  
The Veteran has never alleged that his base camp or unit came 
under enemy attack, that he fired his weapon at the enemy, or 
that he saw anyone killed or wounded during combat action with 
the enemy.  

Rather, the Veteran alleges that his stressor experiences 
involved witnessing the aftermath of wartime events during his 
first four to five months in Vietnam when his unit was stationed 
in "Sol Trang" - a rural area near the Mekong Delta.  The 
Veteran testified that he arrived in-county in April 1962, and 
that his unit's primary task was to setup a base camp.  He 
reported that they lived in tents and that he didn't work as a 
cook very much because they ate a lot of rations.  He reported 
that the attack on the local village occurred within the first 
week or so of his arrival, and that the helicopter crash occurred 
in May or June 1962.  The Veteran reported that his unit 
relocated to Tan Son Nhut airbase after four or five months and 
that he didn't come under enemy fire during his time at that 
facility.  

Concerning the Veteran's reported stressors, the Board notes that 
the RO has made several unsuccessful attempts to verify the 
helicopter incident through appropriate channels.  The responses 
from various agencies were to the effect that operational reports 
(command chronologies) were not required to be submitted by units 
prior to 1965, and that information concerning daily events, such 
as a helicopter crash, would be maintained only in the unit 
records where the aircraft originated.  A response from the 
Marine Corps History Division in September 2008, was to the 
effect that there were no unit operational records for the 
Veteran's unit for 1962.  The Agency provided some information 
concerning a helicopter crash southeast of Da Nang in October 
1962, in which a serviceman from the Veteran's unit was killed.  
However, that incident occurred several months after the 
Veteran's reported stressor event and was nowhere near his unit's 
area of operation.  Thus, that information is of little probative 
value.  

The service records showed that the Veteran was a Marine and 
served approximately 21 months in Vietnam with Sub Unit 2, MABS-
16, MAG-16, 1st MAW from April to December 1962, and with Sub 
Unit 1 from December 1962 to January 1964, when he rotated back 
to the United States.  The Veteran's primary duty assignment was 
that of a cook.  The service records do not reflect any awards or 
decorations denoting combat action or valor, or any awards for 
injuries sustained in combat.  

Service connection for PTSD requires the presence of three 
elements: a current diagnosis of PTSD; credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and medical evidence of a causal connection between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Under the new regulations, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of a veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and a veteran's response 
to the event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  

Here, the VA medical reports of record satisfy the first element 
of a PTSD claim under the former and revised criteria of 38 
C.F.R. § 3.304(f), because they include diagnoses of PTSD related 
to the Veteran's self-described stressors.  

Having submitted a diagnosis of PTSD that is linked to claimed 
in-service traumatic stressors, the Board must now determine 
whether the record contains credible supporting evidence that the 
claimed in-service stressors actually occurred.  

In this regard, a veteran need not corroborate every detail of an 
alleged stressor, including his participation in the activity, 
for verification purposes.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(holding that a veteran who had a military occupational specialty 
unrelated to combat, but was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, exposed 
to these attacks).  The occurrence of an event alleged as the 
"stressor" upon which a PTSD diagnosis is based (as opposed to 
the sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  Zarycki 
v. Brown, 6 Vet. App. 91, 97-98 (1993).  

In this case, the Veteran's DD Form 214 and other service 
personnel records showed that he was a Marine and served some 21 
months in Vietnam.  Although he was not awarded any decorations 
denoting valor or combat action, the Veteran's testimony 
concerning the traumatic events that he experienced are not 
implausible or exaggerated and are consistent with his duty 
assignment as a Marine, and is believable.  As indicated above, 
the Veteran has never attempted to embellish his traumatic 
experiences or claimed to have been involved in covert operations 
that could never be verified through official channels.  The 
Veteran has been honest and open about his duty assignments and 
experiences, and severed his country honorably.  The Board finds 
nothing in the record to question the Veteran's veracity and 
finds him to be a reliable historian and credible.  

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with a 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The weight of credible medical evidence shows that he has been 
diagnosed with PTSD related, at least in part, to his experiences 
in Vietnam as reported to VA examiners and adjudicators.  The 
service personnel records showed that the Veteran served as a 
Marine in a combat area in duties, places, and circumstances 
consistent with his reports of traumatic events that included 
seeing numerous dead bodies and fearing for his life.  The Board 
concludes that the Veteran's lay testimony of these events is 
consistent, credible, and sufficient to verify the occurrence of 
the events.  Certainly there is no evidence of record to indicate 
otherwise.  Therefore, service connection is warranted.  The 
Board notes that in reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine is 
appropriate to the facts in this case.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the elements required to establish service connection 
for PTSD have been satisfied.  38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


